It is well established that judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see, CPLR 7803 [4]; Matter of Purdy v Kreisberg, 47 NY2d 354, 358; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of City of New York v Hartnett, 168 AD2d 555; Matter of Furey v County of Suffolk, 105 AD2d 41). In this case, there was both testimonial and documentary evidence offered by the respondent Rider that his proposed sewage disposal system would not endanger either the petitioners’ water well or his own well, the surface waters of the Great South Bay, or the public’s health, safety and welfare. Thus, substantial evidence exists to support the granting of the variances to the respondent Rider.
We reject the petitioners’ argument that the respondent Commissioner failed to make requisite findings of fact in making its determination. While the Commissioner’s initial determination may not have been adequate in setting forth its findings of fact, any shortcoming was eliminated by the Commissioner’s subsequent findings of fact, dated October 31, 1991, which were issued while this proceeding was pending (see, Matter of Berka v Seltzer, 170 AD2d 450; 215 E. 72nd St. Corp. v Klein, 58 AD2d 751, cert denied 436 US 905). Balletta, J. P., Miller, Ritter and Copertino, JJ., concur.